Citation Nr: 1436169	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-29 219	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



REMAND

The Veteran served on active duty from August 1959 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that he was exposed to herbicides in Vietnam while serving on the U.S.S. Coral Sea.  Specifically, he contends that he set foot in Vietnam on various occasions while performing courier duties between the ship and the Vietnam mainland and that his name was recorded in the appropriate flight logs.  Information obtained from the National Personnel Records Center indicates that the U.S.S. Coral Sea was in the official waters of the Republic of Vietnam on the following dates:  February 26, 1965 to March 5, 1965; March 16, 1965 to April 17, 1965; May 2, 1965 to May 28, 1965; June 23, 1965 to July 24, 1965; August 11, 1965 to September 11, 1965; September 21, 1965 to October 15, 1965; September 12, 1966 to October 19, 1966; October 30, 1966; November 1, 1966 to December 4, 1966, and December 26, 1966 to February 1, 1967.  The Veteran's service personnel records reflect that he was stationed aboard the U.S.S. Coral Sea during these periods.  Therefore, a remand is necessary to attempt to obtain any available flight logs from the U.S.S. Coral Sea during the dates listed above.

Moreover, a June 2009 VA primary care treatment note reveals that the Veteran was scheduled for follow-up diabetes treatment in 9 months.  Also, the Veteran's September 2010 notice of disagreement and an October 2011 statement from a physician at the VA Outpatient Clinic in Mt. Vernon, Missouri alludes to continuing VA treatment for diabetes.  The most recent VA treatment records in the claims file are contained in the Fayetteville, Arkansas Vista electronic records system and are dated to August 2009.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall take all necessary steps, including contacting the National Archives, the Department of the Navy, the U.S. Army and Joint Services Records Research Center, and any other appropriate source, to obtain any flight crew/passenger logs and/or flight aircraft records for flights operated from the U.S.S. Coral Sea during the following periods:  February 26, 1965 to March 5, 1965; March 16, 1965 to April 17, 1965; May 2, 1965 to May 28, 1965; June 23, 1965 to July 24, 1965; August 11, 1965 to September 11, 1965; September 21, 1965 to October 15, 1965; September 12, 1966 to October 19, 1966; October 30, 1966; November 1, 1966 to December 4, 1966, and December 26, 1966 to February 1, 1967.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes from the VA Veterans Health Care System of the Ozarks dated from August 2009 through the present and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

